 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    HOME CARE ASSOCIATION OF       Case No. 1:19-cv-00929-AWI-EPG
      AMERICA, CALIFORNIA
12    ASSOCIATION FOR HEALTH SERVICE ORDER ADOPTING STIPULATION IN PART
      AT HOME                        AS TO BRIEFING SCHEDULE
13
                        Plaintiffs,                 (ECF NO. 16)
14
             v.
15
      GAVIN NEWSOM, IN HIS OFICAL
16    CAPACITY AS GOVERNOR OF
      CALIFORNIA, XAVIER BECERRA, IN
17    HIS OFFICIAL CAPACITY AS
      ATTORNEY GENERAL FOR THE
18    STATE OF CALIFORNIA, AND
      KIMBERLY JOHNSON, IN HER
19    OFFICIAL CAPACITY AS DIRECTOR
      OF THE CALIFORNIA DEPARTMENT
20    OF SOCIAL SERVICES,
21                      Defendants.
22          The parties in this matter filed a “Stipulation and Proposed Order Setting Briefing Hearing
23   and Date.” (ECF No. 16.) The Court adopts the stipulation in part. The Court sets forth the
24   following briefing schedule for the parties’ cross-motions for summary judgment:
25          October 28, 2019—The parties shall file simultaneous cross-motions for summary
26   judgment by this date.
27          November 22, 2019—The parties shall file their oppositions to the cross-motions for
28
                                                      1
 1   summary judgment by this date.

 2          December 18, 2019—The parties shall file their reply briefs in support of their motions for

 3   summary judgment by this date.

 4          January 13, 2020—The cross-motions for summary judgment will be heard on this date by

 5   the Honorable Anthony W. Ishii at 1:30 p.m.

 6
     IT IS SO ORDERED.
 7

 8      Dated:    August 27, 2019                            /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
